FILED
                             NOT FOR PUBLICATION                            JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUSAN V. KLAT,                                   No. 11-55717

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00100-JM-CAB

  v.
                                                 MEMORANDUM *
MITCHELL REPAIR INFORMATION
COMPANY, LLC; SNAP-ON
INCORPORATED,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Susan V. Klat appeals pro se from the district court’s summary judgment in

her employment action alleging retaliatory discharge in violation of Title VII. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Vasquez v. County

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Klat failed to

raise a genuine dispute of material fact as to the first element of her prima facie

case of retaliation, that is, whether she was engaged in a protected activity under

Title VII at the time of her termination. See id. at 646 (setting forth elements of a

prima facie case of retaliation under Title VII); Learned v. Bellevue, 860 F.2d 928,

932-33 (9th Cir. 1988) (to survive summary judgment, employee must raise a

triable dispute that, at the time of termination, her “opposition” to or

“participation” in certain conduct was reasonably perceived to fall within the

protection of Title VII).

      The district court did not abuse its discretion in denying Klat’s motion for

disqualification because Klat failed to establish that the judge’s impartiality might

reasonably be questioned. See Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir.

2008) (setting forth standard of review over disqualification motions and grounds

for recusal under 28 U.S.C. §§ 144 and 455(a)).

      Klat’s contentions regarding the district court’s alleged failure to review the

entire record are unpersuasive.

      AFFIRMED.




                                           2                                     11-55717